CONCURRING OPINION
BY KLEIN, J.:
¶ 1 I fully agree with and join the well reasoned opinion authored by Judge Kelly. I write separately only to note certain problems, alluded to by the Appellee, that are bound to arise. I believe that it will be better to address these problems through the clarification of Rule 1311.1 rather than piecemeal interpretation by our courts. I would therefore urge the Civil Procedural Rules Committee to revisit this Rule.
¶ 2 It is true that in five years since the date of Rule 1311.1’s enactment we have seen few cases interpreting it. These problems may have been overlooked because Rule 1311.1 usually deals with cases of smaller monetary value and therefore are less likely to be appealed.
¶ 3 Nonetheless, I suggest that the following situations need to be addressed.
1. Can plaintiff’s counsel withdraw the stipulation to limit damages prior to trial, and, if so, how soon before trial?
¶ 4 Rule 1311.1 does not address this situation. Would the rule allow the plaintiff to withdraw the stipulation to limit damages and call the doctor to testify live or by deposition? What kind of notice has to be given to the defense? How soon before trial does it have to be done? Does the plaintiff need to show good cause?
¶ 5 Is it better practice for the plaintiff to hold off filing the stipulation for as long as possible and file it after full consideration? Or should the plaintiff have to live with the initial decision?11
¶ 6 There certainly are situations where a plaintiff would want to withdraw the *749limitations on damages and pay for the doctor to .come in live or testify by videotape. Let us suppose that a matter was heard at arbitration and at that time the best medical evidence indicated that the plaintiff suffered strains and sprains. However, examination of the plaintiff between the arbitration hearing and the trial, a fairly common happening, reveals that the plaintiff is suffering from a herniated disc and may require surgery. This information might well change the value of the case.
¶ 7 At the moment, the answer to these questions does not readily spring to mind.
2. Possibilities after the defense subpoenas the doctor
¶ 8 In this case, we decide that if the plaintiff still only wishes to proceed on reports, the proper procedure is to present the reports and then let the defense cross-examine the doctor based on the reports.
¶ 9 However, other situations are likely to ultimately come up. Because Rule 1311.1 can be vague, there are a number of possibilities, including:
(a) Once the doctor called by the defense, the plaintiff can withdraw the stipulation on damages, can conduct direct examination of the doctor, but does not have to pay him or her.
(b) Once the doctor called by the defense, the plaintiff can withdraw the stipulation on damages, can conduct direct examination of the doctor, but has to pay 100% of his or her fee.
(c) Once the doctor called by the defense, the plaintiff can withdraw the stipulation on damages, can conduct direct examination of the doctor, and has to pay only a proportion of the doctor’s fee.
(d) The plaintiff cannot withdraw the stipulation to limit damages and cannot conduct a direct examination of the doctor but has to rely on reports, even if the defense calls the doctor for cross-examination.
(e) The plaintiff cannot withdraw the stipulation on damages, but can conduct a direct examination and does not have to pay anything for the portion doctor’s time.
(f) The plaintiff cannot withdraw the stipulation on damages, can conduct a direct examination, but has to pay a portion doctor’s time.
(g) While the plaintiff cannot conduct direct examination of the doctor, after cross-examination he can conduct redirect.
¶ 10 In a situation where the stipulation is filed and the defense subpoenas the witness, the Rule specifically allows for the cross-examination of the witness. It does not, however, say anything about allowing re-direct examination.12
¶ 11 No matter what the answer, it seems to me that there is substantial room for doubt in interpreting the Rule as it is currently written.
3. How and when is the fee the doctor will charge the defense determined?
¶ 12 If the parties are proceeding under the stipulation, what is the procedure if the witness seeks a fee under Rule 1311.1(d) that may not be reasonable? It is possible the doctor may increase his or her fee because he does not want to be subject to *750cross-examination or wants to help the plaintiff.
¶ 13 The purpose of the rule seems to be preventing the defense in a minor case from making it so expensive for the plaintiff to try the case by calling the doctor that he or she would succumb to a low-ball offer. Before the rule, the very act of taking an appeal, while perfectly proper, could provide unfair leverage to the defense. Rule 1311.1 helps remove that leverage.
¶ 14 However, if the defense calls the doctor, since the doctor often is not a “regular” for the defense bar, he or she would have no inducement to lower his or her fee. Or the doctor may think the fee is reasonable but the defense does not.
¶ 15 What is the procedure for the defendant to challenge that fee? Is it that the expert “owns his or her opinion” and can charge whatever he or she wants? It does appear that there are limits that the court can control. Clearly there are costs attendant to defending an action. The defense routinely pays for the copying of medical records. In fact, while strategically not considered a good idea, a treating physician can be called by subpoena merely by paying the standard witness fee.
¶ 16 While the rule speaks of reasonable fees, there is no indication at all of how to determine the reasonableness of any particular fee. Does the doctor have to appear and fight out the fee later? Can the doctor refuse to appear until the reasonableness of his or her fee is determined by the court?
¶ 17 All of these questions, and undoubtedly many more, are raised by the Appel-lees’ assertion that once the witness has been subpoenaed, things revert to normal trial practice. While the issues are raised, the answers are not immediately found in the Rule. Having been raised, I believe it is in the best interest of the bar and the courts for the Civil Procedure Rules Committee to re-examine the rule and provide answers to these questions.
¶ 18 It is true that in the five plus years since this Rule has been in place there have been few cases interpreting it. The issues have been touched upon and I believe that it is only a matter of time before some or all of them are officially raised on appeal. As I noted earlier in this statement, I believe it will be better for the practice of law and the business of the courts for these policy decisions to be made by the Pennsylvania Supreme Court upon recommendation of the Civil Procedural Rules Committee rather than by the appellate courts, one at a time, as they come up. That is why I have commented on these issues here and invite the Rules Committee to take up the matter.

. If the appellate courts are to decide this question, the result will necessarily be driven by the facts of the particular case. The proper answer for one case may not be the best overall answer. This is why I believe that it might be best for the rule drafters to address these issues rather than requiring the courts to address the issues piecemeal.


. It appears in this matter the defense conducted its cross-examination and the plaintiff conducted a "re-direct.”